SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1027
KA 12-00606
PRESENT: SCUDDER, P.J., CENTRA, CARNI, LINDLEY, AND SCONIERS, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

EUGENE RIVERA, DEFENDANT-APPELLANT.


TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER (JAMES ECKERT OF
COUNSEL), FOR DEFENDANT-APPELLANT.

SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (NANCY GILLIGAN OF
COUNSEL), FOR RESPONDENT.


     Appeal from an order of the Monroe County Court (Frank P. Geraci,
Jr., J.), entered February 21, 2012. The order determined that
defendant is a level three risk pursuant to the Sex Offender
Registration Act.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Memorandum: On appeal from an order determining that he is a
level three risk pursuant to the Sex Offender Registration Act
(Correction Law § 168 et seq.), defendant contends that County Court’s
determination of his risk level is not supported by the requisite
clear and convincing evidence (see § 168-n [3]). We reject that
contention. “ ‘The statements in the case summary and presentence
report with respect to [the number of victims and the age of the
victims] constitute reliable hearsay supporting the court’s assessment
of points’ ” under those risk factors (People v St. Jean, 101 AD3d
1684, 1684; see People v Adams, 101 AD3d 1792, 1792-1793, lv denied 20
NY3d 860; People v Vaughn, 26 AD3d 776, 776-777). Defendant admitted
that he had sexual contact with the victims in question, and there was
reliable hearsay to establish that at least one of the victims was 10
years of age or younger at the time of the incident.




Entered:    November 8, 2013                       Frances E. Cafarell
                                                   Clerk of the Court